DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 16/358,630 filed 3/19/2019.
Claims 1-20 are pending based on Applicant’s election.  
Claims 15-20 are withdrawn from consideration for being directed to a non-elected invention.
Claims 1-14 are examined below on the merits.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shammout (US Patent Pub 2011/0091859).
Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shammout (US Patent Pub 2011/0091859), in view of Yang (US Patent 10,679,512).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shammout (US Patent Pub 2011/0091859), in view of Kelley et al. (US Patent Pub 2013/0267285).

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to using two databases to create, store, and manage flash cards and track students’ answers for analysis and progress monitoring, classified in G06F16/903.
II. Claims 15-20, drawn to using a database to assign and track tasks assigned to students to meet specified goals based on a learning curve, classified in G06F16/9038.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such as managing flash cards and storing student answers for analysis; invention II has separate utility such as assigning students learning goals and tracking their progress;   Each of the 2 inventions does not require the particulars of the remaining inventions.
A telephone voicemail from BRIAN TUCKER (61550) on 4/28/2022 a provisional election was made without traverse to prosecute invention I, Claims 1-14.  Affirmation of this election must be made by the Applicant in replying to this office action.  Claims 15-20 are withdrawn from further consideration by the examiner, according to 37 CFR 1. 142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement, to be complete, must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).


Information Disclosure Statement
The information disclosure statement filed 5/17/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Drawings
The drawings are objected to because Figs. 4C and 5A show decision boxes in the flow chart without options for “YES” and “NO” answers to the question set forth in the decision box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms “Google Assistant”, “Alexa”, “Cortana”, and “Siri”, for example, which are a trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Applicant’s cooperation is requested to identify all trade marks in the application and correct them as indicated above.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
Claim 14 recites a “computer storage media”.  This limitation is interpreted as non-transitory storage media based on para. 0118 of the specification, which expressly distinguishes the difference between “computer storage media” and “transmission media.”  

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shammout (US Patent Pub 2011/0091859).
In regards to claim 1, Shammout discloses a method, implemented by a server-based platform, for performing a real-time flashcard session in a learning environment, the method comprising:
a.	receiving, from a teacher’s client device, a selection of a flashcard deck to be used during a flashcard session with students in a class (Shammout at col. 5, lines 59-67; col. 6, lines 1-9; col. 8, lines 26-34; col. 9, lines 47-53)1, the flashcard deck comprising a plurality of flashcards, each flashcard being defined in a flashcards database and defining a question and a correct answer (Shammout at col. 1, lines 53-60; col. 2, lines 3-7)2;
b.	presenting, to the students’ client devices, a first question that is defined in a first flashcard of the plurality of flashcards in the flashcard deck (Shammout at col. 12, lines 24-28)3;
c.	receiving, from each of the students’ client devices, an answer to the first question (Shammout at col. 12, lines 22-31)4;
d.	in response to receiving the students’ answers to the first question, creating entries in an outcomes database that associates each student with the first flashcard and that define whether the student answered the first question correctly (Shammout at col. 2, lines 16-26; col. 11, lines 34-44)5;
e.	querying the outcomes database to retrieve entries that are associated with the first flashcard (Shammout at col. 13, lines 44-55)6;
f.	generating, from the retrieved entries, a first score representing a number of correct answers that the students in the class provided to the first question and a second score representing a number of correct answers and students that are not in the class provided to the first question (Shammout at Fig. 4; col. 13, 44-53; col. 14, lines 3-30; col. 16, lines 25-35)7; and
g.	presenting a comparison between the first score and the second score on the teacher’s client device.  Shammout at Fig. 4; col. 13, lines 56-60.8
In regards to claim 2, Shammout discloses the method of claim 1, wherein receiving the selection of the flashcard deck to be used during the flashcard session comprises:
a.	receiving, from the teacher’s client device, a request to create a new flashcard deck, the request being associated with a learning standard classification and sub-classification (Shammout at col. 5, lines 59-67; col. 6, lines 1-3)9;
b.	querying the flashcards database to retrieve flashcards matching the learning standard classification and sub-classification (Shammout at col. 5, line 67; col. 6, lines 1-4)10;
c.	presenting the retrieved flashcards on the teacher’s client device (Shammout at col. 8, lines 15-21)11; and
d.	receiving, from the teacher’s client device, a selection of the plurality of flashcards from among the retrieved flashcards presented on the teacher’s client device.  Shammout at col. 8, lines 26-34.12
In regards to claim 3, Shammout discloses the method of claim 1, wherein receiving the selection of the flashcard deck to be used during the flashcard session comprises:
a.	receiving, from the teacher’s client device, a request to select an existing flashcard deck, the request being associated with a learning standard classification and sub-classification (Shammout at col. 5, lines 59-67; col. 6, lines 1-3, 15-21; col. 10, lines 20-51)13;
b.	querying the flashcards database to retrieve flashcard decks matching the learning standard classification and sub-classification (Shammout at col. 10, lines 20-51)14;
c.	presenting the retrieved flashcard decks on the teacher’s client device (Shammout at Fig. 3; col. 10, lines 21-51)15; and
d.	receiving, from the teacher’s client device, the selection of the flashcard deck from among the retrieved flashcard decks presented on the teacher’s client device.  Shammout at col. 10, lines 20-51.16
In regards to claim 4, Shammout discloses the method of claim 1, wherein the entries retrieved from the outcomes database include entries that associate at least some of the students in the class with the first flashcard and define whether the corresponding student answered the first question when the first flashcard was previously presented to the corresponding student.  Shammout at col. 7, lines col. 18, lines 10-14; col. 12, lines 21-3617.
In regards to claim 5, Shammout discloses the method of claim 1, wherein the first and second scores comprises averages.  Shammout at col. 13, 44-53; col. 14, lines 3-30.18 
In regards to claim 6, Shammout discloses the method of claim 1, wherein the comparison between the first score and the second score is presented on the teacher’s client device during the flashcard session.  Shammout at Fig. 4; col. 13, lines 56-60.19
In regards to claim 7, Shammout discloses the method of claim 1, wherein the comparison between the first score and the second score is presented in a dashboard on the teacher’s client device after the flashcard session.  Shammout at Fig. 4; col. 13, lines 56-60; col 18, lines 10-14.20
In regards to claim 8, Shammout discloses the method of claim 1, wherein the second score represents a number of correct answers that students in a school to which the class pertains provided to the first question.  Shammout at col. 14, lines 31-67; col. 15, lines 1-44.21

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability sShammout not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shammout (US Patent Pub 2011/0091859), in view of Yang (US Patent 10,679,512).
In regards to claim 9, Shammout discloses the method of claim 1, but does not expressly disclose wherein receiving the selection of the flashcard deck to be used during the flashcard session comprises:
a.	receiving configuration input that associates, with the first flashcard, an action to be performed when a student provides an incorrect answer when the first flashcard is presented;
b.	in response to receiving the students’ answers to the first question, determining that a particular student provided an incorrect answer,
c.	determining that the action associated with the first flashcard indicates that the first flashcard should be assigned to a flashcard deck assigned to the particular student; and
d.	updating the flashcards database to assign the first flashcard to the flashcard deck assigned to the particular student.
Yang discloses a system and method for taking an online test and providing a study guide.  Yang at abstract.  The system provides the user with the ability to access weak areas of study based on tests and assignments, allowing the user to continually refresh the materials.  Yang at col. 2, lines 19-29.  The system can be configured to add an incorrectly answered question to a new test/assignment comprised of incorrectly answered questions by the student and assigning the new test/assignment to the student to review and take again.  Yang at col. 9, lines 56-62; col. 10, lines 46-50, 57-65.  As such, Yang provides a system that can be configured to perform an action of collecting the incorrectly answered questions or similar questions into a test/assignment when a student answers a question incorrectly, then providing the test/assignment to the student.
Shammout and Yang are analogous art because they are both directed to the same field of endeavor of education and learning systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Shammout by adding the features of receiving configuration input that associates, with the first flashcard, an action to be performed when a student provides an incorrect answer when the first flashcard is presented, in response to receiving the students’ answers to the first question, determining that a particular student provided an incorrect answer, determining that the action associated with the first flashcard indicates that the first flashcard should be assigned to a flashcard deck assigned to the particular student, and updating the flashcards database to assign the first flashcard to the flashcard deck assigned to the particular student, as disclosed by Yang.
The motivation for doing so would have been to provide students with the ability to access weak areas of study to refresh their knowledge of the study material.  Yang at col. 2, lines 19-29.

In regards to claim 10, Shammout discloses the method of claim 1, but does not expressly disclose wherein receiving the selection of the flashcard deck to be used during the flashcard session comprises:
a.	receiving configuration input that associates, with the first flashcard, an action to be performed when a student provides an incorrect answer when the first flashcard is presented;
b.	in response to receiving the students’ answers to the first question, determining that a particular student provided an incorrect answer;
c.	determining that the action associated with the first flashcard indicates that a flashcard similar to the first flashcard should be assigned to a flashcard deck assigned to the particular student;
d.	querying the flashcard database to retrieve a flashcard similar to the first flashcard; and
e.	updating the flashcard database to assign the similar flashcard to the flashcard deck assigned to the particular student.
Yang discloses a system and method for taking an online test and providing a study guide.  Yang at abstract.  The system provides the user with the ability to access weak areas of study based on tests and assignments, allowing the user to continually refresh the materials.  Yang at col. 2, lines 19-29.  The system can be configured to add an incorrectly answered question to a new test/assignment comprised of incorrectly answered questions by the student and assigning the new test/assignment to the student to review and take again.  Yang at col. 9, lines 56-62; col. 10, lines 46-50, 57-65.  Students are also provided with study codes for wrongly answered questions (i.e., flashcards) in order to access sets of questions within the same subject matter (i.e., flashcards similar to the first flashcard).  Yang at col. 11, lines 4-25.  As such, Yang provides a system that can be configured to perform an action of collecting the incorrectly answered questions or similar questions into a test/assignment when a student answers a question incorrectly, then providing the test/assignment to the student.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Shammout by adding the features of receiving configuration input that associates, with the first flashcard, an action to be performed when a student provides an incorrect answer when the first flashcard is presented, in response to receiving the students’ answers to the first question, determining that a particular student provided an incorrect answer, determining that the action associated with the first flashcard indicates that a flashcard similar to the first flashcard should be assigned to a flashcard deck assigned to the particular student, querying the flashcard database to retrieve a flashcard similar to the first flashcard, updating the flashcard database to assign the similar flashcard to the flashcard deck assigned to the particular student, as disclosed by Yang.
The motivation for doing so would have been to provide students with the ability to access weak areas of study to refresh their knowledge of the study material.  Yang at col. 2, lines 19-29.

In regards to claim 11, Shammout in view of Yang discloses the method of claim 10, wherein querying the flashcard database to retrieve the flashcard similar to the first flashcard comprises querying the flashcard database for flashcards that are associated with the same learning standard classification and sub-classification as the first flashcard.  Yang at col. 7, lines 36-41.22

In regards to claim 14, Shammout discloses one or more computer storage media storing computer executable instructions which when executed implement a method for performing a real-time flashcard session in a learning environment, the method comprising:
a.	receiving, from a teacher’s client device, a selection of a flashcard deck to be used during a flashcard session with students in a class (Shammout at col. 5, lines 59-67; col. 6, lines 1-9; col. 8, lines 26-34; col. 9, lines 47-53)23, the flashcard deck comprising a plurality of flashcards (Shammout at col. 1, lines 53-60; col. 2, lines 3-7)24;
b.	querying a flashcards database to retrieve the plurality of flashcards (Shammout at col. 5, lines 59-67; col. 6, lines 1-3)25;
d.	receiving, from each of the students’ client devices, an answer to each question (Shammout at col. 12, lines 22-31)26;
e.	in response to receiving the students’ answers, creating entries in an outcomes database that associates each student with each of the plurality of flashcards and that define whether the student answered the corresponding question correctly (Shammout at col. 2, lines 16-26; col. 11, lines 34-44)27;
f.	querying the outcomes database to retrieve entries that are associated with each of the plurality of flashcards (Shammout at col. 13, lines 44-55)28;
g.	generating, from the retrieved entries and for each of the plurality of flashcards, a score representing a number of correct answers that the students in the class provided to the corresponding question (Shammout at Fig. 4; col. 13, 44-53; col. 14, lines 3-30)29; and
h.	presenting the score on the teacher’s client device.  Shammout at Fig. 4; col. 13, lines 56-60.30
Shammout does not expressly disclose iteratively presenting, to the students’ client devices, each question that is defined in each flashcard of the plurality of flashcards in the flashcard deck.
Yang discloses a system and method for taking an online test and providing a study guide.  Yang at abstract.  The system provides the user with the ability to access weak areas of study based on tests and assignments, allowing the user to continually refresh the materials.  Yang at col. 2, lines 19-29.  Yang further discloses tests and assignments can be defined in order to see a particular number of questions at a time, such as one question at a time (i.e., iteratively presenting…).  Yang at col. 10, lines 6-15.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Shammout by adding the feature of iteratively presenting, to the students’ client devices, each question that is defined in each flashcard of the plurality of flashcards in the flashcard deck, as disclosed by Yang.
The motivation for doing so would have been to prevent the student from accessing more than one question at once and forces the student to sequentially step through the questions.  Yang at col. 10, lines 6-15.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shammout (US Patent Pub 2011/0091859), in view of Kelley et al. (US Patent Pub 2013/0267285) (Kelley).
In regards to claim 12, Shammout discloses the method of claim 1, but does not expressly disclose further comprising:
a.	generating a running score for each of the students, each running score representing a number of correct answers the corresponding student has provided during the flashcard session; and
b.	presenting the running scores on the teacher’s client device during the flashcard session.
Shammout does disclose the ability for a teacher to review scores of students on their device.  Shammout at Fig. 4.  Therefore, what is not disclosed by Shammout is the ability to generate and present a running score for students during a flashcard session.
Kelley discloses a system and method for academic competitions.  Kelley at abstract.  The system provides the educator (i.e., teacher) to view a running scores of individual students on a scoreboard, where a score is defined as the percentage of correctly answered questions in an exam.  Kelley at paras. 0010, 0139, 0141.  
Shammout and Kelley are analogous art because they are both directed to the same field of endeavor of learning and education systems having questions to be answered by students.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Shammout by adding the features of generating a running score for each of the students, each running score representing a number of correct answers the corresponding student has provided during the flashcard session and presenting the running scores on the teacher’s client device during the flashcard session, as disclosed by Kelley.  Doing so would provide the teacher with a running score graph of the students taking the test.
The motivation for doing so would have been to allow the teacher to monitor the progress and performance of their students.  Shammout at col. 16, lines 52-54.

In regards to claim 13, Shammout in view of Kelley discloses the method of claim 12, further comprising:  presenting groupings of the students that are based on the running scores.  Kelley at para. 0201.31

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Levinson (US Patent Pub 2019/0221131) discloses a system and method for producing and providing user specific education modules with testing content.
Funderburk (US Patent Pub 2019/0370672) discloses a system and method for intelligent assessment systems for testing and diagnosing problem solving strategies.
Freeman (US Patent Pub 2012/0088217) discloses a system and method for test and homework management over a network architecture.
Allen et al. (US Patent Pub 2006/0046239) discloses a system and method for online education course gradebook and tracking of student activity.
Shulman (US Patent Pub 2007/0231780) discloses a system and method for interactive learning on a video platform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 An instructor (i.e., teacher) can select questions based on criteria, such as subject matter (i.e., a selection of a flashcard deck) for a test (i.e., flashcard session) with students in a class.
        2 A database stores the questions (i.e., plurality of flashcards), which are organized by subject matter, category, intended group, etc. (i.e., flashcard deck).  Each question (i.e., flashcard) is comprised of a question and is interpreted to also store the correct answer because the system is able to automatically evaluate whether the student answered the question correctly.  
        3 A test question is provided to the questionee (i.e., first question defined in first flashcard of the plurality of flashcards in the flashcard deck is presented to the students).
        4 Questionee performance for the provided questions are monitored (i.e., receiving answers to the question).
        5 Questionee (i.e., student) stored information (i.e., creating entries in an outcomes database) includes whether the student answered the question (i.e., first flashcard) correctly.
        6 Performance information for questionees for each question is retrieved for analysis (i.e., querying the outcomes database …).
        7 The system calculates averages (i.e., scores) that show average percentage of questions answered correctly.  Comparisons can be made between a teacher’s class (i.e., first score) and another teacher’s class (i.e., second score) to compare and analyze a teacher’s performance in teaching the material.
        8 The comparison chart is presented to the instructor.
        9 Teacher requests to create a test (i.e., new flashcard deck).  The request includes criteria, such as subject matter and categories, for the questions in the test (i.e., request being associated with a learning standard class and sub-class).
        10 Database is queried to retrieve questions meeting the criteria (i.e., flashcards matching …).
        11 Questions are presented on the user interface for selection.
        12 User selects questions for inclusion in the test (i.e., selects a plurality of flashcards … to create a new flashcard deck).
        13 Teacher requests to create a test (i.e., new flashcard deck).  The request includes criteria, such as subject matter and categories, for the questions in the test (i.e., request being associated with a learning standard class and sub-class).  The question sets (i.e., existing flashcard decks) can be modified or left as is.
        14 The database is queried based on criteria input by the user to retrieve question sets (i.e., flashcard decks) matching the criteria.
        15 User is presented with question sets.
        16 User can select a question set (i.e., receive … a selection of the flashcard deck…).
        17 The system tracks which questions have been answered by students in order to properly calculate the performance metric value for a question.  Accordingly, data is stored that associates a student with a question (i.e., first flashcard) and whether the student answered it before (i.e., whether the corresponding student answered … ).
        18 The averages for correctly answered questions are calculated.
        19 The comparison chart is presented to the instructor.  This is interpreted to be “after the flashcard session” because comparisons can be made based on prior performance information of questionees.
        20 The comparison chart is presented to the instructor.
        21 Correct answers for a question can be compared against questionees of other students that took the question.  Comparisons can be against other schools (i.e., students in a school to which the class pertains).
        22 Another question (i.e., similar flashcard) uses the same study code for materials related to a particular subject as the question (i.e., first flashcard) the student answered incorrectly (i.e., same learning standard class and sub-class as the first flashcard).
        23 An instructor (i.e., teacher) can select questions based on criteria, such as subject matter (i.e., a selection of a flashcard deck) for a test (i.e., flashcard session) with students in a class.
        24 A database stores the questions (i.e., plurality of flashcards), which are organized by subject matter, category, intended group, etc. (i.e., flashcard deck).  Each question (i.e., flashcard) is comprised of a question and is interpreted to also store the correct answer because the system is able to automatically evaluate whether the student answered the question correctly.  
        25 The database is queried for questions (i.e., plurality of flashcards) that meet the user’s criteria.
        26 Questionee performance for the provided questions are monitored (i.e., receiving answers to the question).
        27 Questionee (i.e., student) stored information (i.e., creating entries in an outcomes database) includes whether the student answered the question (i.e., first flashcard) correctly.
        28 Performance information for questionees for each question is retrieved for analysis (i.e., querying the outcomes database …).
        29 The system calculates averages (i.e., scores) that show average percentage of questions answered correctly.  Comparisons can be made between a students in the class.
        30 The comparison chart is presented to the instructor.
        31 Students are grouped by score rank.  For example, students with highest scores in their respective groups are given a rank of 1, which groups them by ranking (i.e., presenting groupings … based on the running scores).